UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1870


MICHAEL E. KENNEDY,

                    Plaintiff - Appellant,

             v.

MERRICK B. GARLAND, Attorney General of the United States,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:21-cv-01569-ELH)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael E. Kennedy appeals the district court’s order dismissing his petition for a

writ of mandamus. We have reviewed the record and find no reversible error. Accordingly,

we affirm the district court’s order. See Kennedy v. Garland, No. 1:21-cv-01569-ELH (D.

Md. June 28, 2021).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2